UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 7, 2012 BroadVision, Inc. (Exact name of registrant as specified in its charter) Delaware 1-34205 94-3184303 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1600 Seaport Blvd, Suite 550, North Bldg, Redwood City, California 94063 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (650) 331-1000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The 2012 annual meeting of the stockholders of BroadVision, Inc. was held on June 7, 2012 in our office located at 1600 Seaport Boulevard, Suite 550, North Building, Redwood City, California.Of the 4,640,432 shares of our common stock entitled to vote at the meeting, 3,364,219 shares were represented at the meeting in person or by proxy, constituting a quorum. The voting results are presented below. Our stockholders elected 4 directors to serve for the ensuing year and until their successors are elected. The votes regarding the election of directors were as follows: Name For Withheld Broker Non-Vote PehongChen James D. Dixon Robert Lee François Stieger Our stockholders ratified the selection of OUM & Co. LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2012.There were 3,339,662 votes cast for the proposal, 20,380 votes cast against, 4,177 abstentions and no broker non-votes. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BroadVision, Inc. June 11, 2012 By: /s/Shin-Yuan Tzou Name: Shin-Yuan Tzou Title: Chief Financial Officer
